1    Paul A. Stewart (SBN 153,467)
     paul.stewart@knobbe.com
2    Ali S. Razai (SBN 246,922)
     ali.razai@knobbe.com
3    William O. Adams (SBN 259,001)
     William.Adams@knobbe.com
4    Nicole R. Townes (SBN 272,342)
     nicole.townes@knobbe.com
5    Brandon G. Smith (SBN 307,676)
     brandon.smith@knobbe.com
6    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
7    Irvine, CA 92614
     Telephone: (949) 760-0404
8    Facsimile: (949) 760-9502

9    Attorneys for Plaintiff
     simplehuman, LLC
10

11   Victor de Gyarfas (SBN 171950)
     email: vdegyarfas@foley.com
12   Tiffany K. Sung (SBN 323700)
     email: tsung@foley.com
13   Foley & Lardner LLP
     555 South Flower Street, Suite 3300
14   Los Angeles, CA 90071-2411
     Telephone: 213-972-4500
15   Facsimile: 213-486-0065

16   Attorneys for Defendant
     iTouchless Housewares and Products, Inc.
17

18                                UNITED STATES DISTRICT COURT

19                               NORTHERN DISTRICT OF CALIFORNIA

20

21
      SIMPLEHUMAN, LLC,                            CASE NO: 4:19-CV-2701-HSG
22    a California limited liability company,
                                                   STIPULATED PROTECTIVE ORDER
23                                                 FOR LITIGATION INVOLVING
                    Plaintiff,                     PATENTS, HIGHLY SENSITIVE
24                                                 CONFIDENTIAL INFORMATION
            V.
                                                   AND/OR TRADE SECRETS
25
     ITOUCHLESS HOUSEWARES AND
26   PRODUCTS, INC., a California corporation,
27                  Defendant.
28
1    1.       PURPOSES AND LIMITATIONS
2             Disclosure and discovery activity in this action are likely to involve production of confidential,
3    proprietary, or private information for which special protection from public disclosure and from use for
4    any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
5    stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
6    acknowledge that this Order does not confer blanket protections on all disclosures or responses to
7    discovery and that the protection it affords from public disclosure and use extends only to the limited
8    information or items that are entitled to confidential treatment under the applicable legal principles. The
9    parties further acknowledge, as set forth in Section 14.4, below, that this Stipulated Protective Order does
10   not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
11   that must be followed and the standards that will be applied when a party seeks permission from the court
12   to file material under seal.
13   2.       DEFINITIONS
14            2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or
15   items under this Order.
16            2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,
17   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure
18   26(c).
19            2.3     Counsel (without qualifier): Outside Counsel of Record (as well as their support staff).
20            2.4     Designating Party: a Party or Non-Party that designates information or items that it
21   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
23            2.5     Disclosure or Discovery Material: all items or information, regardless of the medium or
24   manner in which it is generated, stored, or maintained (including, among other things, testimony,
25   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery in
26   this matter.
27            2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to the
28   litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a

                                                           -1-
1    consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor, and (3)

2    at the time of retention, is not anticipated to become an employee of a Party or of a Party’s competitor.

3             2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

4    extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-

5    Party would create a substantial risk of serious harm that could not be avoided by less restrictive

6    means.2.82.8     Non-Party: any natural person, partnership, corporation, association, or other legal entity

7    not named as a Party to this action.

8             2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action but

9    are retained to represent or advise a party to this action and have appeared in this action on behalf of that

10   party or are affiliated with a law firm which has appeared on behalf of that party.

11            2.10    Party: any party to this action, including all of its officers, directors, employees,

12   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

13            2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

14   this action.

15            2.12    Professional Vendors: persons or entities that provide litigation support services (e.g.,

16   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

17   retrieving data in any form or medium) and their employees and subcontractors.

18            2.13    Protected Material: any Disclosure or Discovery Material that is designated as

19   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

20            2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

21   Party.

22   3.       SCOPE

23            The protections conferred by this Stipulation and Order cover not only Protected Material (as

24   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

25   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

26   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

27   conferred by this Stipulation and Order do not cover the following information: (a) any information that is

28   in the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain

                                                           -2-
1    after its disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

2    including becoming part of the public record through trial or otherwise; and (b) any information known to

3    the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a

4    source who obtained the information lawfully and under no obligation of confidentiality to the Designating

5    Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

6    4.      DURATION

7            Even after final disposition of this litigation, the confidentiality obligations imposed by this Order

8    shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

9    directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

10   action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

11   appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any

12   motions or applications for extension of time pursuant to applicable law.

13   5.      DESIGNATING PROTECTED MATERIAL

14           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

15   Party that designates information or items for protection under this Order must take care to limit any such

16   designation to specific material that qualifies under the appropriate standards. To the extent it is practical

17   to do so, the Designating Party must designate for protection only those parts of material, documents,

18   items, or oral or written communications that qualify – so that other portions of the material, documents,

19   items, or communications for which protection is not warranted are not swept unjustifiably within the

20   ambit of this Order.

21           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

22   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or

23   retard the case development process or to impose unnecessary expenses and burdens on other parties)

24   expose the Designating Party to sanctions.

25           If it comes to a Designating Party’s attention that information or items that it designated for

26   protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,

27   that Designating Party must promptly notify all other parties that it is withdrawing the mistaken

28   designation.

                                                            -3-
1            5.2      Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

2    second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

3            Material that qualifies for protection under this Order must be clearly so designated before the

4    material is disclosed or produced.

5            Designation in conformity with this Order requires:

6                     (a) for information in documentary form (e.g., paper or electronic documents, but

7    excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix

8    the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each

9    page that contains protected material. If only a portion or portions of the material on a page qualifies for

10   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

11   appropriate markings in the margins) and must specify, for each portion, the level of protection being

12   asserted.

13           A Party or Non-Party that makes original documents or materials available for inspection need not

14   designate them for protection until after the inspecting Party has indicated which material it would like

15   copied and produced. During the inspection and before the designation, all of the material made available

16   for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the

17   inspecting Party has identified the documents it wants copied and produced, the Producing Party must

18   determine which documents, or portions thereof, qualify for protection under this Order. Then, before

19   producing the specified documents, the Producing Party must affix the appropriate legend

20   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that

21   contains Protected Material. If only a portion or portions of the material on a page qualifies for protection,

22   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

23   markings in the margins) and must specify, for each portion, the level of protection being asserted.

24                    (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

25   Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding,

26   all protected testimony and specify the level of protection being asserted. When it is impractical to identify

27   separately each portion of testimony that is entitled to protection and it appears that substantial portions of

28   the testimony may qualify for protection, the Designating Party may invoke on the record (before the

                                                           -4-
1    deposition, hearing, or other proceeding is concluded) a right to have up to 21 days to identify the specific

2    portions of the testimony as to which protection is sought and to specify the level of protection being

3    asserted. Only those portions of the testimony that are appropriately designated for protection within the

4    21 days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

5    Party may specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the

6    entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

7    EYES ONLY.”

8            Parties shall give the other parties notice if they reasonably expect a deposition, hearing or other

9    proceeding to include Protected Material so that the other parties can ensure that only authorized

10   individuals who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present

11   at those proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its

12   designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

13           Transcripts containing Protected Material shall have an obvious legend on the title page that the

14   transcript contains Protected Material, and the title page shall be followed by a list of all pages (including

15   line numbers as appropriate) that have been designated as Protected Material and the level of protection

16   being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

17   requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall

18   be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

19   EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the transcript

20   shall be treated only as actually designated.

21                    (c) for information produced in some form other than documentary and for any other

22   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

23   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If only a portion or portions of the information or

25   item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

26   portion(s) and specify the level of protection being asserted.

27           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

28   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

                                                           -5-
1    protection under this Order for such material. Upon timely correction of a designation, the Receiving Party

2    must make reasonable efforts to assure that the material is treated in accordance with the provisions of this

3    Order.

4    6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS

5              6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

6    confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation

7    is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

8    disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

9    designation by electing not to mount a challenge promptly after the original designation is disclosed.

10             6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

11   providing written notice of each designation it is challenging and describing the basis for each challenge.

12   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

13   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

14   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

15   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within 14

16   days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its

17   belief that the confidentiality designation was not proper and must give the Designating Party an

18   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

19   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to

20   the next stage of the challenge process only if it has engaged in this meet and confer process first or

21   establishes that the Designating Party is unwilling to participate in the meet and confer process in a timely

22   manner.

23             6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

24   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and

25   in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or

26   within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute,

27   whichever is earlier. Each such motion must be accompanied by a competent declaration affirming that the

28   movant has complied with the meet and confer requirements imposed in the preceding paragraph. Failure

                                                           -6-
1    by the Designating Party to make such a motion including the required declaration within 21 days (or 14

2    days, if applicable) shall automatically waive the confidentiality designation for each challenged

3    designation. In addition, the Challenging Party may file a motion challenging a confidentiality designation

4    at any time if there is good cause for doing so, including a challenge to the designation of a deposition

5    transcript or any portions thereof. Any motion brought pursuant to this provision must be accompanied by

6    a competent declaration affirming that the movant has complied with the meet and confer requirements

7    imposed by the preceding paragraph.

8            The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

9    Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

10   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

11   Designating Party has waived the confidentiality designation by failing to file a motion to retain

12   confidentiality as described above, all parties shall continue to afford the material in question the level of

13   protection to which it is entitled under the Producing Party’s designation until the court rules on the

14   challenge.

15   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

16           7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

17   produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

18   or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

19   persons and under the conditions described in this Order. When the litigation has been terminated, a

20   Receiving Party must comply with the provisions of section 15 below (FINAL DISPOSITION).

21           Protected Material must be stored and maintained by a Receiving Party at a location and in a

22   secure manner that ensures that access is limited to the persons authorized under this Order.

23           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

24   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

25   item designated “CONFIDENTIAL” only to:

26                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

27   of said Outside Counsel of Record;

28   ///

                                                           -7-
1                     (b) the officers, directors, and employees of the Receiving Party to whom disclosure is

2    reasonably necessary for this litigation;

3                     (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

4    reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

5    Bound” (Exhibit A);

6                     (d) the court and its personnel;

7                     (e) court reporters and their staff, professional jury or trial consultants, and Professional

8    Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

9    “Acknowledgment and Agreement to Be Bound” (Exhibit A);

10                    (f) during their depositions, witnesses in the action to whom disclosure is reasonably

11   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

12   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

13   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

14   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

15                    (g) the author or recipient of a document containing the information or a custodian or

16   other person who otherwise possessed or knew the information.

17           7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information

18   or Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

19   Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –

20   ATTORNEYS’ EYES ONLY” only to:

21                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

22   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

23   litigation; (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

24   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3)

25   as to whom the procedures set forth in paragraph 7.4(a), below, have been followed;

26                    (c) the court and its personnel;

27                    (d) court reporters and their staff, professional jury or trial consultants and mock jurors,

28   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                                                           -8-
1    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

2                     (e) the author or recipient of a document containing the information or a custodian or

3    other person who otherwise possessed or knew the information.

4            7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

5    ATTORNEYS’ EYES ONLY” Information or Items to Experts.

6                     (a) Unless otherwise ordered by the court or agreed to in writing by the Designating Party,

7    a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has been

8    designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c)

9    first must make a written request to the Designating Party that (1) identifies the general categories of

10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information that the Receiving Party seeks

11   permission to disclose to the Expert, (2) sets forth the full name of the Expert and the city and state of his

12   or her primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the Expert’s

13   current employer(s), (5) identifies each person or entity from whom the Expert has received compensation

14   or funding for work in his or her areas of expertise or to whom the expert has provided professional

15   services, including in connection with a litigation, at any time during the preceding five years, and (6)

16   identifies (by name and number of the case, filing date, and location of court) any litigation in connection

17   with which the Expert has offered expert testimony, including through a declaration, report, or testimony

18   at a deposition or trial, during the preceding five years.

19                    (b) A Party that makes a request and provides the information specified in the preceding

20   respective paragraphs may disclose the subject Protected Material to the Expert unless, within 7 days of

21   delivering the request, the Party receives a written objection from the Designating Party. Any such

22   objection must set forth in detail the grounds on which it is based.

23                    (c) A Party that receives a timely written objection must meet and confer with the

24   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within

25   seven days of the written objection. If no agreement is reached, the Party seeking to make the disclosure to

26   the Expert may file a motion as provided in Civil Local Rule 7 (and in compliance with Civil Local Rule

27   79-5, if applicable) seeking permission from the court to do so. Any such motion must describe the

28   circumstances with specificity, set forth in detail the reasons why the disclosure to the Expert is reasonably

                                                           -9-
1    necessary, assess the risk of harm that the disclosure would entail, and suggest any additional means that

2    could be used to reduce that risk. In addition, any such motion must be accompanied by a competent

3    declaration describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and the

4    content of the meet and confer discussions) and setting forth the reasons advanced by the Designating

5    Party for its refusal to approve the disclosure.

6            In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden of

7    proving that the risk of harm that the disclosure would entail (under the safeguards proposed) outweighs

8    the Receiving Party’s need to disclose the Protected Material to its Expert.

9    8.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

10           LITIGATION

11                    (a)      The terms of this Order are applicable to information produced by a Non-Party in

12   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

13   EYES ONLY”. Such information produced by Non-Parties in connection with this litigation is protected

14   by the remedies and relief provided by this Order. Nothing in these provisions should be construed as

15   prohibiting a Non-Party from seeking additional protections.

16                    (b)      In the event that a Party is required, by a valid discovery request, to produce a

17   Non-Party’s confidential information in its possession, and the Party is subject to an agreement with the

18   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

19                          1. promptly notify in writing the Requesting Party and the Non-Party that some or

20   all of the information requested is subject to a confidentiality agreement with a Non-Party;

21                          2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in

22   this litigation, the relevant discovery request(s), and a reasonably specific description of the information

23   requested; and

24                          3. make the information requested available for inspection by the Non-Party.

25                    (c)      If the Non-Party fails to object or seek a protective order from this court within 14

26   days of receiving the notice and accompanying information, the Receiving Party may produce the Non-

27   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

28   protective order, the Receiving Party shall not produce any information in its possession or control that is

                                                           -10-
1    subject to the confidentiality agreement with the Non-Party before a determination by the court. Absent a

2    court order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this

3    court of its Protected Material.

4    9.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

5                     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

6    Material to any person or in any circumstance not authorized under this Stipulated Protective Order, the

7    Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

8    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

9    the person or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)

10   request such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

11   attached hereto as Exhibit A.

12   10.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

13           MATERIAL

14                    When a Producing Party gives notice to Receiving Parties that certain inadvertently

15   produced material is subject to a claim of privilege or other protection, the obligations of the Receiving

16   Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

17   modify whatever procedure may be established in an e-discovery order that provides for production

18   without prior privilege review.

19   11.     MISCELLANEOUS

20           11.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

21   modification by the court in the future.

22           11.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

23   Party waives any right it otherwise would have to object to disclosing or producing any information or

24   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right

25   to object on any ground to use in evidence of any of the material covered by this Protective Order.

26           11.3     Filing Protected Material. Without written permission from the Designating Party or a

27   court order secured after appropriate notice to all interested persons, a Party may not file in the public

28   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

                                                           -11-
1    must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a

2    court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule

3    79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue is

4    privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving

5    Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the

6    court, then the Receiving Party may file the Protected Material in the public record pursuant to Civil Local

7    Rule 79-5(e)(2) unless otherwise instructed by the court.

8    12.     FINAL DISPOSITION

9                     Within 60 days after the final disposition of this action, as defined in paragraph 4, each

10   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As

11   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

12   and any other format reproducing or capturing any of the Protected Material. Whether the Protected

13   Material is returned or destroyed, the Receiving Party must submit a written certification to the Producing

14   Party (and, if not the same person or entity, to the Designating Party) by the 60-day deadline that (1)

15   identifies (by category, where appropriate) all the Protected Material that was returned or destroyed and

16   (2) affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries or any

17   other format reproducing or capturing any of the Protected Material. Notwithstanding this provision,

18   Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and

19   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,

20   attorney work product, and consultant and expert work product, even if such materials contain Protected

21   Material. Any such archival copies that contain or constitute Protected Material remain subject to this

22   Protective Order as set forth in Section 4 (DURATION).

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                          -12-
           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
1
     DATED: March 2, 2020               _/s/ Nicole R. Townes___________
2                                       Paul A. Stewart
                                        Ali S. Razai
3                                       Nicole R. Townes
                                        Brandon G. Smith
4                                       KNOBBE, MARTENS, OLSON & BEAR, LLP
                                        2040 Main Street, Fourteenth Floor
5                                       Irvine, CA 92614
                                        Telephone: (949) 760-0404
6                                       Facsimile: (949) 760-9502

7                                       Attorneys for Plaintiff
                                        simplehuman, LLC
8

9
     DATED: March 2, 2020_               /s/ Victor de Gyarfas (with permission)
10                                      Victor de Gyarfas
                                        Tiffany K. Sung
11                                      Foley & Lardner LLP
                                        555 South Flower Street, Suite 3300
12                                      Los Angeles, CA 90071-2411
                                        Telephone: 213-972-4500
13                                      Facsimile: 213-486-0065

14                                      Attorneys for Defendant
                                        iTouchless Housewares and Products, Inc.
15
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
16

17
     DATED: 3/25/2020                   _____________________________________
18                                      Honorable Haywood S Gilliam, Jr.
                                        United States District Judge
19

20

21

22

23

24

25

26

27

28

                                          -13-
1                                                     EXHIBIT A

2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3                     I, _____________________________ [print or type full name], of _________________

4    [print or type full address], declare under penalty of perjury that I have read in its entirety and understand

5    the Stipulated Protective Order that was issued by the United States District Court for the Northern District

6    of California on [date]______________________________ in the case of ___________ simplehuman,

7    LLC v. iTouchless Housewares and Products, Inc., Case No. 4:19-CV-2701-HSG (N.D. Cal.). I agree to

8    comply with and to be bound by all the terms of this Stipulated Protective Order and I understand and

9    acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of

10   contempt. I solemnly promise that I will not disclose in any manner any information or item that is subject

11   to this Stipulated Protective Order to any person or entity except in strict compliance with the provisions

12   of this Order.

13                    I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

15   even if such enforcement proceedings occur after termination of this action.

16                    I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone number] as my

18   California agent for service of process in connection with this action or any proceedings related to

19   enforcement of this Stipulated Protective Order.

20

21   Date: _________________________________

22   City and State where sworn and signed: _________________________________

23
     Printed name: ______________________________
24                  [printed name]

25
     Signature: __________________________________
26                  [signature]
27
     32336808
28

                                                           -14-
